Exhibit 10.1
 
ROBERT KOHN
 
RDKOHN@BELLSOUTH.NET
 
954-509-9830
 
 


 
 
Thursday, August 14, 2008
 
Submitted by email and fax
 
Subject:  RESIGNATION LETTER
 
Dear Mr. Voss
 
At this time I tender my resignation as interim chief financial officer and as a
member of the Board of Directors of Global Realty Development Corp. effective
August 15, 2008.
 
On February 5, 2008 I agreed to become the interim chief financial officer to
complete the filing of the 10K and first quarter 10Q.  I have completed both
those tasks and have remained to help with other corporate matters.
 
With the Company’s decision in December, 2007 to terminate the entertainment
entities, sell off the real estate assets and focus on pachinko parlors
acquisitions, I have believed it is in the best interest of the Company to hire
a Japanese CFO to deal with the issues of the Company’s contemplated
acquisitions of pachinko parlors.   Further, with your role as CEO and being
located in Australia, it would be much more effective for Global to have a CFO
in your time zone in Australia or in Japan.
 
It has become imperative that I devote full time to following other
opportunities in my life at this time.  I wish you well and success.
 
Sincerely,
 
 
Robert Kohn
 
 
Robert Kohn
 